Citation Nr: 1401245	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  12-25 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for degenerative arthritis of the spine, to include as due to service-connected pes planus.

2.  Entitlement to an initial evaluation in excess of 10 percent for pes planus.

3.  Entitlement to a compensable initial evaluation for hearing loss.  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

The Veteran served on active duty from January 1976 to October 1977.  

These matters are before the Board of Veterans' Appeals (Board) on appeal of December 2010 (pes planus), June 2011 (degenerative arthritis of the spine) and December 2011( hearing loss) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In considering an increased rating claim, where the record raises a claim for a total disability rating based on individual unemployability (TDIU), such a claim may be considered by the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, however, in the June 2011 rating decision, the issue of TDIU was considered and denied by the RO.  The Veteran is shown to have disagreed with other issues considered in that rating decision, but did not disagree with the denial of TDIU and has not indicated since the denial that he is unemployable.  Accordingly, TDIU is not raised by the record and is not before the Board.

In November 2013, the Veteran testified before the undersigned Veterans Law Judge at a travel Board hearing at the RO in Nashville, Tennessee.  A transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

A new VA examination is required before the Veteran's increased rating claims may be adjudicated on the merits.  

At his November 2013 travel Board hearing, the Veteran testified that his pes planus and hearing loss disabilities have increased in severity since he was last examined by VA in September 2011 and July 2012, respectively.  Given these  contentions, the Veteran must be afforded new VA examinations for the purpose of determining the current severity of these disorders.

A new VA spine examination is also necessary. 

The Veteran was afforded a VA examination of the spine in February 2011, however the examiner noted that he did not review the Veteran's claim file.  Further, the examiner failed to provide a thorough rationale as to whether the Veteran's symptoms prior to a 1980 injury may have been related to his service.

Additionally, during his November 2013 Board hearing, the Veteran testified that he experienced back pain from the time of his discharge in 1977 to 1980, when he injured his back and underwent back surgery.  The Veteran is competent to describe continuous back pain symptoms between service and a later non-service related injury.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Walker v. Shinseki, 708 F.3d (Fed. Cir. 2013).  

As the VA examiner did not provide a thorough rationale for his findings and was not fully informed by the evidence of record, the examination is inadequate.  

Finally, the claim file does not presently contain any records pertaining to the 1980 spine surgery; and the Veteran has indicated that he has sought disability benefits from the Social Security Administration.  In accordance with VA's duty to assist, the RO must make reasonable efforts to obtain any and all treatment records related to the Veteran's 1980 back surgery and make all necessary efforts to obtain all relevant Social Security Administration records.  38 C.F.R. § 3.159; Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

Accordingly, the case is REMANDED for the following action:

1.  Request, directly from the SSA, complete copies of the determination on a claim for disability benefits, together with the medical records that served as the basis for such determination.  All attempts to fulfill this development must be documented.  If the search for these records is negative, that must be noted and the Veteran must be informed in writing. 

2.  Take appropriate action to secure any records which have not been previously secured for inclusion in the claim file, to include any and all records pertaining to the Veteran's 1980 spinal injury and resulting surgery.  All attempts to secure this evidence must be documented in the claim file.  If the identified records cannot be located, document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  Then notify the Veteran and his representative of the specific records that it is unable to obtain; explain the efforts VA has made to obtain that evidence; and describe any further action it will take with respect to the claim.  The Veteran and his representative must then be given an opportunity to respond.

3.  Schedule the Veteran for VA examinations by the appropriate medical professionals.  The entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, VBMS, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to electronic records, any relevant treatment records contained therein that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.

a)  The VA spine examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) 

   i.  That a spine disability is related to service; or:
   
ii.  That a spine disability is proximately due to or the result of the Veteran's service-connected pes planus.  

iii.  That a spine disability has been aggravated by the Veteran's service-connected pes planus.

The examiner is advised that the term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

b)  Schedule the Veteran for a VA examination with the appropriate medical professional to determine the nature, extent, frequency and severity of the Veteran's pes planus.  The examination must include the results of all orthopedic tests and studies necessary. 

c)  Schedule the Veteran for a VA audiological examination with the appropriate audiological professional to determine the nature, extent, frequency and severity of the Veteran's hearing loss.  The examination must include the results of all audiometric testing and studies necessary.

Each examination report must include a complete rationale for all opinions expressed.  If any examiner feels that the requested opinions cannot be rendered without resorting to speculation, that examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Then, readjudicate the appeal.  If any of the benefits sought remains denied, issue a Supplemental Statement of the Case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


